Opinion filed October 23, 2014




                                       In The


          Eleventh Court of Appeals
                                    __________

                                 No. 11-14-00113-CV
                                     __________

       IN THE INTEREST OF C.L.S., C.L.S., J.T.S., AND C.S.,
                        CHILDREN


                     On Appeal from the 318th District Court
                             Midland County, Texas
                        Trial Court Cause No. FM-55,053


                      MEMORANDUM OPINION
      The trial court entered an order in which it terminated the parental rights of
the biological parents of C.L.S., C.L.S., J.T.S., and C.S. The mother appeals. We
affirm.
                                       I. Issues
      In her brief, the mother sets out five issues related to the legal and factual
sufficiency of the evidence to support termination. However, we need not address
the mother’s first, second, third, and fourth issues because she concedes that they
are not dispositive of this appeal. See TEX. R. APP. P. 47.1. The mother presents
argument only on the fifth issue. In that issue, she contends that the evidence is
legally and factually insufficient to support the finding that termination of her
parental rights is in the best interest of the children.
                                     II. Termination
       Termination of parental rights must be supported by clear and convincing
evidence. TEX. FAM. CODE ANN. § 161.001 (West 2014). To determine on appeal
if the evidence is legally sufficient in a parental termination case, we review all of
the evidence in the light most favorable to the finding and determine whether a
rational trier of fact could have formed a firm belief or conviction that its finding
was true. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). To determine if the
evidence is factually sufficient, we give due deference to the finding and determine
whether, on the entire record, a factfinder could reasonably form a firm belief or
conviction about the truth of the allegations against the parent. In re C.H., 89
S.W.3d 17, 25–26 (Tex. 2002).
      To terminate parental rights, it must be shown by clear and convincing
evidence that the parent has             committed     one of   the   acts   listed   in
Section 161.001(1)(A)–(T) and that termination is in the best interest of the child.
FAM. § 161.001. In this case, the trial court found that the mother committed four
of the acts listed in Section 161.001(1). The trial court found that the mother had
knowingly placed or knowingly allowed the children to remain in conditions or
surroundings that endangered their physical or emotional well-being, that the
mother had engaged in conduct or knowingly placed the children with persons who
engaged in conduct that endangered the children’s physical or emotional well-
being, that the mother had failed to comply with the provisions of a court order
stating the actions necessary for her to obtain the return of the children, and that
the mother had knowingly engaged in criminal conduct that resulted in conviction
                                            2
and confinement and an inability to care for the children for not less than two
years. See id. § 161.001(1)(D), (E), (O), (Q).
      The mother concedes that the evidence was both legally and factually
sufficient to support the trial court’s finding under Section 161.001(1)(Q): that the
mother knowingly engaged in criminal conduct that resulted in her conviction and
confinement and her inability to care for her children for not less than two years.
As the mother recognizes, a finding that a parent committed one of the acts listed
in Section 161.001(1)(A)–(T) is all that is required under that statute. Therefore,
the unchallenged finding under subsection (Q) is sufficient to support termination
of the mother’s parental rights as long as termination was shown to be in the
children’s best interest. See id. § 161.001. The trial court found that termination
was in the children’s best interest. See id. § 161.001(2).
                              III. Analysis: Best Interest
      The question before us is whether the best interest finding is supported by
legally and factually sufficient evidence. With respect to the best interest of a
child, no unique set of factors need be proved. In re C.J.O., 325 S.W.3d 261, 266
(Tex. App.—Eastland 2010, pet. denied). But courts may use the non-exhaustive
Holley factors to shape their analysis. Holley v. Adams, 544 S.W.2d 367, 371–72
(Tex. 1976). These include, but are not limited to, (1) the desires of the child,
(2) the emotional and physical needs of the child now and in the future, (3) the
emotional and physical danger to the child now and in the future, (4) the parental
abilities of the individuals seeking custody, (5) the programs available to assist
these individuals to promote the best interest of the child, (6) the plans for the child
by these individuals or by the agency seeking custody, (7) the stability of the home
or proposed placement, (8) the acts or omissions of the parent that may indicate
that the existing parent-child relationship is not a proper one, and (9) any excuse
for the acts or omissions of the parent. Id. Additionally, evidence that proves one
                                           3
or more statutory grounds for termination may also constitute evidence illustrating
that termination is in the child’s best interest. C.J.O., 325 S.W.3d at 266.
      The record shows the Department of Family and Protective Services
received information that both parents were abusing drugs, and the Department
found “reason to believe” during a June 2012 investigation. A few months later, in
October 2012, J.T.S. was in a vehicle with his father when the father was stopped
for a traffic offense. The police officer arrested the father during the traffic stop
because the father was in possession of a controlled substance and drug
paraphernalia. The father also appeared to be under the influence of “some type of
substance.” J.T.S. was taken to the police station and was ultimately taken into
emergency custody by the Department after the Department’s investigator was
unable to locate the mother.
      Daisy Campos, a caseworker for the Department, testified that the other
three children were subsequently removed from their parents’ care due to the
mother’s noncompliance. The mother would not permit the Department to see the
children or the home in which they lived.          The mother tested positive for
amphetamine and methamphetamine, and she acknowledged using Xanax and
marihuana. She also acknowledged using drugs while the children were in her
care. After removal, the trial court ordered the parents to participate in various
services. The father made no attempt to complete services or to be a part of the
children’s lives. The mother participated in some of those services, but she did not
complete them.
      While this case was pending, the mother was arrested on drug-related
charges, and at the time of the final hearing on termination, she was in a federal
prison in another state. Her projected release date is April 17, 2018. The mother
maintained contact with the children through phone calls and letters. However, the
mother was not able to provide for the children and had not provided for any
                                          4
alternative placement with another relative. Likewise, the father was not able to
provide for the children.
      The children, who were ages seven years, four years, two years, and three
months at the time of the removal, were placed with a maternal relative. At the
time of the final hearing, the children had lived with the maternal relative and her
husband for approximately one year. Both are committed to the children and are
willing to adopt the children if the children become available for adoption. The
Department’s plan for the children was termination of the parents’ rights and
adoption by the maternal relative and her husband.           Campos believed that
termination of the parents’ rights would be in the best interest of the children. She
stated that, even though the children may have expressed a desire to return to their
mother, termination of the mother’s rights would be in their best interest because
termination and adoption would provide the stability needed by the children.
      The guardian ad litem testified that parental rights should be terminated in
this case. She did not think that the mother had ever been the primary caretaker for
the children. Various people had cared for the children in the past. The mother
had placed the children “in dangerous situations” with people who were not able to
properly care for them. The mother’s chosen caregivers included one family
member who was a known drug user and a cousin who was on parole for
manufacturing methamphetamine. The mother had agreed to allow that cousin to
adopt C.S.
      The guardian ad litem had had regular visits with the children and the
relatives with whom the children were placed. The guardian ad litem testified that
the placement was a “great placement” and that the children “love it there.” She
noted that the children want to be with their mother but that they also want to stay
with their placement family and that they love the maternal relative with whom
they were placed. The guardian ad litem had no concerns of the ability of the
                                         5
placement couple to properly care for the children or be a long-term placement.
Because of the permanency of adoption and the need for stability, the guardian ad
litem believed that the placement couple should be allowed to adopt the children
but that it was important for the children to remain in contact with the mother.
      The maternal relative with whom the children were placed encouraged a
continued relationship between the mother and the children. She said that the
mother called the children from prison once or twice a week and that the children
were always excited to talk to the mother. The maternal relative testified that she
would like to adopt the children but that she will maintain contact with the mother
and, if appropriate, will permit the children to see the mother after she is released
from prison.
      Based upon the evidence in the record and the Holley factors, we cannot
hold that the trial court’s best interest finding is not supported by clear and
convincing evidence; the trial court could reasonably have formed a firm belief or
conviction that it would be in the best interest of all four children for the mother’s
parental rights to be terminated.     The evidence is both legally and factually
sufficient to support the best interest finding. We overrule the mother’s fifth issue.
                              IV. This Court’s Ruling
      We affirm the trial court’s order of termination.




                                                     MIKE WILLSON
                                                     JUSTICE


October 23, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                          6